DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,118,225 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent recite the structural limitations that overlap with those of the instant claims.  
Here, the patent claims are drawn to an apparatus comprising a process chamber comprising a working plane which comprises a first working plane area comprising a construction plane and a second working plane area in which at least a part of a coating device is arranged, wherein the coating device comprises a coating element assembly group which is movably supported via a guiding device and further comprises at least one coating element, and a shielding device comprising at least one shielding band guided movably along supporting points which defines an interior, wherein the coating element assembly group is coupled with the shielding band and wherein the guiding device guiding the coating element assembly group is arranged or formed inside the interior. 
Conversely, the instant claims are drawn to an apparatus comprising a process chamber, a coating device, a coating element assembly group, a guiding device, at least one coating element, a shielding device, and a shielding band, wherein the shielding device comprises a shielding band, wherein the shielding band is coupled for movement with the coating element assembly group, and wherein the guiding device is arranged or formed above the first working plane area.
However, it would have been obvious to one of ordinary skill in the art to rearrange the shielding band to couple with the coating element assembly group and rearrange the guiding device to be formed above the first working plane area. Accordingly, the patented claims and the instant claims are not patentably distinct from each other because the claims of the reference patent recite the structural elements that overlap those of the instant claims.
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,882,113 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent recite the structural limitations that overlap with those of the instant claims.  
Here, the claims of the reference patent are drawn to an apparatus comprising a process chamber comprises a first working plane area and a second working plane area, the first working plane area comprising a construction plane, and the second working plane area housing at least a part of a guiding device; wherein the coating device comprises: a coating element assembly group that is movably supported relative to the construction plane by the guiding device, and at least one coating element configured to form construction material layers in the construction plane; wherein the shielding device is configured to shield the second working plane area from intrusion of construction material or impurities from the first working plane area arising related to operation of the apparatus; wherein the shielding device comprises a shielding band that extends longitudinally along the first working plane area, wherein the shielding band is coupled for movement with the coating element assembly group; and wherein the shielding band is configured to be guided movably along a plurality of supporting points that define an interior region of the second working plane area, wherein the guiding device is arranged or formed inside the interior region of the second working plane area.
Conversely, the instant claims are drawn to an apparatus comprising a process chamber, a coating device, a coating element assembly group, a guiding device, at least one coating element, a shielding device, and a shielding band, wherein the shielding device comprises a shielding band, wherein the shielding band is coupled for movement with the coating element assembly group, and wherein the guiding device is arranged or formed above the first working plane area.
However, it would have been obvious to one of ordinary skill in the art to rearrange the shielding band to couple with the coating element assembly group and rearrange the guiding device to be formed above the first working plane area. Accordingly, the patented claims and the instant claims are not patentably distinct from each other because the claims of the reference patent recite the structural elements that overlap those of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng (EP 3,053,730 B1) is representative of the current state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743